Citation Nr: 1638218	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-14 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and/or as secondary to service-connected diabetes mellitus or coronary artery disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from July 1967 to August 1991. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a timely notice of disagreement in December 2009.  The RO issued a statement of the case (SOC) in April 2011.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2011.  

In August 2015, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

This matter was previously before the Board in October 2015, at which time it was remanded for further development of the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a review of the claims file reveals that further AOJ action in this appeal is warranted. 

The Board remanded the claim in October 2015 in order to obtain a VA examination and etiology opinion.  The remand directives expressly requested that the examiner opine as to direct service connection (i.e., whether hypertension was related to service, or had its onset within one year of separation), and secondary service connection (i.e., whether the hypertension was caused or aggravated by service-connected diabetes).  Opinions were obtained in December 2015, March 2016, and April 2016.  The examiner opined that the Veteran's hypertension was less likely than not caused or aggravated by diabetes, reasoning that diabetes would "usually" cause/aggravate hypertension in the presence of nephropathy with proteinuria - a condition that the Veteran has not been diagnosed with to date.  This rationale suggests that nephropathy is the only causative and/or aggravating factor of hypertension in patients with diabetes.  

In response, the Veteran's representative submitted an August 2016 Informal Hearing Presentation (IHP) and referenced several relevant medical articles; one article, in particular, noted that high blood pressure often affects people with diabetes but the correlation between the two is unknown. (See, e.g., Epstein M, Sowers JR. Diabetes mellitus and hypertension. Hypertension. 1992;19:403-418; see also The National High Blood Pressure Education Program Working Group. National High Blood Pressure Education Program Working Group report on hypertension in diabetes. Hypertension. 1994;23:145-158).  As the VA opinions and the referenced medical articles appear to present conflicting information concerning causation, the Board finds that additional clarification in the form of a VA addendum opinion would be helpful in this regard.  

In addition to the above-requested clarification, the Board notes that the VA examiner did not provide an opinion or rationale regarding direct service connection as directed in the Board's remand. See Stegall v. West, 11 Vet. App. 268 (1998). 

In addition to the above deficiencies, the August 2016 IHP raised additional theories of entitlement, including entitlement on the basis of conceded Agent Orange/herbicide exposure and entitlement on the basis of being secondary to service-connected coronary artery disease.  As the claim is already being remanded for the reasons discussed herein, the Board finds that an addendum opinion that addresses the additionally raised theories of entitlement should be obtained upon remand. 


Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA treatment. 

2. Arrange for the April 2016 VA examiner to provide an addendum opinion regarding the etiology of the Veteran's hypertension. 

If the April 2016 VA examiner is unavailable, or another examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination, by an appropriate physician.  In such event, the contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the physician, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The physician is requested to provide opinion, consistent with sound medical principles, as to the following:

(a) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension is related to the Veteran's military service, to include his conceded exposure to Agent Orange/herbicides, or developed within one year of his August 1991 discharge?

(b) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension was caused, or is aggravated (worsened beyond the normal progression) his service-connected diabetes mellitus? 

In answering this question, the examiner should discuss the likelihood of diabetes causing or aggravating hypertension in the absence of nephropathy/ proteinuria.  

The examiner should additionally address the medical articles referenced by the Veteran that suggest the correlation between diabetes and hypertension is unknown. (See Epstein M, Sowers JR. Diabetes mellitus and hypertension. Hypertension. 1992;19:403-418; see also The National High Blood Pressure Education Program Working Group. National High Blood Pressure Education Program Working Group report on hypertension in diabetes. Hypertension. 1994;23:145-158). 

(c) Whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's hypertension was caused, or is aggravated (worsened beyond the normal progression) his service-connected coronary artery disease?

A rationale for all requested opinions shall be provided. 

3. Thereafter, readjudicate the Veteran's claim.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




